[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-13688             FEBRUARY 14, 2012
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK


                                D.C. Docket No. 1:10-cv-20337-ASG

ISRAEL PONCE,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                            versus

BCA FINANCIAL SERVICES, INC.,

llllllllllllllllllllllllllllllllllllllll                       Defendant - Appellant.
                                      ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________
                                       (February 14, 2012)

Before BARKETT, MARCUS and MARTIN, Circuit Judges.

PER CURIUM:

         BCA Financial Services, Inc., (“BCA”), a company that specializes in the

collection of health care debt obligations, appeals from a final judgment awarding

Isreal Ponce $1000 in statutory damages on three claims brought under the Fair
Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. Ponce’s

claims stem from BCA’s attempt to collect an alleged unpaid medical debt in the

amount of $378.35.

      On appeal, BCA argues that the district court erred in granting summary

judgment on Ponce’s claims that (1) BCA failed to send him written notice within

five days of BCA’s initial communication with him in violation of 15 U.S.C. §

1692g(a); (2) BCA’s representative, Iris Moreno, failed to state that she was

“confirming or correcting location information” concerning Ponce during her

telephone conversation with Ponce’s ex-wife in violation of 15 U.S.C. § 1692b(1);

and (3) Moreno falsely or misleadingly stated to Ponce that his insurance would

no longer take care of the medical debt in violation of 15 U.S.C. § 1692e. BCA

also argues that the district court erred in rejecting BCA’s bona fide error defense

as to each of these three claims. Finally, BCA argues that the district court’s

award of the maximum statutory damages of $1000 is too high given the de

minimus acts for which it was found liable.

      We review the district court’s grant of summary judgment de novo.

FindWhat Investor Group v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir.

2011). We will affirm “when the evidence, viewed in the light most favorable to

the nonmoving party, presents no genuine issue of fact and compels judgment as a

                                          2
matter of law.” Swisher Intern., Inc. v. Schafer, 550 F.3d 1046, 1050 (11th Cir.

2008) (citing Fed. R. Civ. P. 56(a)). We find no reversible error.

      The FDCPA requires that a debt collector must “[w]ithin five days after the

initial communication with a consumer . . . send the consumer a written notice”

containing specified information unless that information was already included in

the initial communication. 15 U.S.C. § 1692g(a). The district court concluded

that Moreno’s September 23, 2009 telephone call to Ponce was BCA’s “initial

communication” under 15 U.S.C. § 1692g(a). The court rejected BCA’s argument

that the letter BCA mailed to Ponce on November 18, 2008 constituted its “initial

communication” because it was sent to an address at which Ponce had not lived

for over eight months. While the plain language of the statute might not require

the debt collector to ensure actual receipt of the written notice, the plain language

does require the debt collector to send the written notice to a valid and proper

address where the consumer may actually receive it. We cannot say the district

court erred in determining that the September 2009 telephone call, and not the

November 18 letter, was the initial communication. Accordingly, we find no error

in the district court’s conclusion that Ponce’s claim under § 1692g is not barred by

the statute of limitations nor its conclusion that BCA violated § 1692g by not

sending written notice in accordance with § 1692g(a) within five days of

                                          3
Moreno’s telephone call to Ponce.

      Next, the district court concluded that during her telephone call with

Ponce’s ex-wife, Moreno failed to comply with FDCPA’s mandatory requirement

that as a “debt collector communicating with any person other than [Ponce] for the

purpose of acquiring location information about [Ponce],” that she state that she

“is confirming or correcting location information concerning [Ponce].” 15 U.S.C.

§ 1692b. The district court rejected BCA’s argument that because Moreno was

not contacting a third-party in an attempt to track down Ponce that her telephone

call with Ponce’s ex-wife did not trigger § 1692b(1)’s requirements. The district

court noted that the undisputed transcript of the telephone call indicated that

Moreno asked Ponce’s ex-wife numerous times if she had a number where Moreno

could reach Ponce and that Moreno admitted that she never stated that she was

confirming or correcting Ponce’s location information. Accordingly, we see no

reversible error in the district court’s conclusion that BCA violated § 1692b(1).

       The district court also concluded that Moreno’s statement to Ponce that

“sir, your insurance company will not go ahead and take care of this now,” in

response to Ponce’s question about why his health insurance did not pay the bill

violated’s FDCPA’s prohibition against the use of “false, deceptive, or misleading

representation or means in connection with the collection of any debt.” 15 U.S.C.

                                          4
§ 1692e(10). The district court rejected BCA’s argument that because it is not

disputed that no insurance company has paid the medical bill despite attempts by

the medical provider to obtain payment, Moreno’s statement was indeed true, and

therefore, cannot be deemed to have been false or misleading. The district court

noted that our circuit has evaluated FDCPA’s claims under the “least sophisticated

consumer” standard. See Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th

Cir. 1985) (adopting the same standard for the FDCPA as that of the Federal Trade

Commission Act, which was meant to protect the public, including the “ignorant,

the unthinking, and the credulous”). Here, although Moreno based her statement

on her general experience about insurance claims, she had no particular

information to support her statement about Ponce’s insurance, and therefore, the

district court concluded that she based her statement on an assumption which was

meant to coax Ponce into paying the bill. We see no reversible error in the district

court’s conclusion that this statement would have been misleading to the least

sophisticated consumer and therefore violated § 1692e(10).

      The district court also rejected BCA’s invocation of the bona fide error

defense on each of these three claims. To maintain the bona fide error defense, a

debt collector must show by a preponderance of the evidence that its violation “(1)

was not intentional; (2) was a bona fide error; and (3) occurred despite the

                                         5
maintenance of procedures reasonably adapted to avoid any such error.” Edwards

v. Niagara Credit Solutions, Inc., 584 F.3d 1350, 1352–53 (11th Cir. 2009). All

three elements must be satisfied or the defense fails. Id. at 1353. Here, we find no

reversible error in the district court’s conclusion that BCA failed to meet its

burden by relying solely on its internal policies without any specific explanation

of how its errors were unintentional or how the policies were meant to protect

against such errors.

      Finally, BCA argues that the district court erred in awarding Ponce the

maximum statutory damages of $1000 for its three violations of the FDCPA.

“Available remedies under the FDCPA include actual damages, the potential for

additional damages up to $1,000 subject to the Court’s discretion, and reasonable

costs and attorney’s fees.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185,

1190 (11th Cir. 2010). In determining the amount of damages to award, the

FDCPA instructs the district court to consider, “among other relevant factors—, . .

. the frequency and persistence of noncompliance by the debt collector, the nature

of such noncompliance, and the extent to which such noncompliance was

intentional.” 15 U.S.C. § 1692k(b)(1). Here, we cannot say that the district court

abused its discretion.

AFFIRMED.

                                          6